Citation Nr: 0412389	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  04-05 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION


The veteran served on active duty from January 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for bilateral hearing loss.


FINDINGS OF FACT


The veteran's bilateral hearing loss is not shown to be 
related to active duty.

CONCLUSION OF LAW


The grant of service connection for bilateral hearing loss is 
not warranted.  38 U.S.C.A. §§  1110, 5107 (West 2002); 38 
C.F.R. §§  3.303, 3.307(a)(1), 3.307(a)(3), 3.309(a), 3.385 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty in the Army from January 
1943 to December 1945.  In a letter dated December 2002, the 
RO informed the veteran that after requesting evidence to 
assist him with his claim, that it was informed that the 
veterans records were lost in the fire at the National 
Personnel Records Center in 1973.  The RO then requested that 
the veteran submit NA Forms 13055 and 13075 to aid in the 
search for records substantiating his service.
The veteran's DD 214 form indicated that the veteran served 
in the 981 Field Artillery - 7th Corp. - 1st Army Battery B 
division.  The veteran's military occupational specialty was 
as a clerk, non-typist.  The veteran was also the recipient 
of the Good Conduct Medal, the American Campaign Medal, the 
European African Middle Eastern Campaign Medal, 5 bronze 
stars, and the World War II Victory Medal.

In a January 2003 statement in support of his claim, the 
veteran stated that he was on an embankment setting gun 
sights when the gun he was working on was fired before he was 
able to cover his ears.  The veteran further asserted that 
someone immediately put cotton balls into his ears, and when 
the cotton balls were removed approximately half an hour 
later, they were soaked in blood.  The veteran stated that he 
was not attended to by a medic, only by a member of his 
battalion.

The veteran submitted a December 2002 private audiological 
examination for consideration in his claim.  The audiology 
report failed to interpret the results of the audiologic 
graph.  The report also failed to state an opinion as to 
whether it was likely that the veteran's current hearing loss 
was related to service.

The veteran then submitted to a VA audiological examination 
in June 2003.  The examination indicated the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
60
55
65
60
LEFT
40
60
65
65
75

The veteran's speech recognition scores, according to the 
Maryland CNC Test, were 76 percent for the right ear and 84 
percent for the left ear.  The acoustic immittance test was 
administered and it revealed normal middle ear function 
bilaterally.  The acoustic reflex was present at 500 Hertz 
(Hz) in both ears.

In the diagnosis, the examiner stated that the veteran has 
moderately severe sensorineural hearing loss bilaterally.  
The examiner further stated that it was not likely that his 
hearing loss was a result of any activity during military 
service.  The examiner's opinion was based on the following 
facts.  First, the air conduction pattern did not resemble 
noise-induced hearing loss.  Second, the veteran stated that 
the onset of his hearing loss was approximately 25 years ago, 
many years after discharge from service. Lastly, the veteran 
worked on a railroad for 25 years following service and was 
exposed to noise without the use of hearing protection.


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)


On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  
Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).  Third, the RO must 
inform the claimant of the information and evidence the 
claimant is expected to provide.  See 38 U.S.C.A. § 5103 and 
38 CFR 3.159(b)(1)  (2003).  Finally, the RO must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).  

In the present case, even though the RO never sent a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  In a letter dated November 
2002, the RO informed the veteran that he should provide the 
names of people, agencies or companies who have records that 
might help his claim.  It also requested addresses, 
approximate time frame covered by the records and the 
condition for which the veteran was treated, if medical.  The 
RO also included the Forms 21-4142 for the veteran to fill 
out and submit.  The veteran was also requested to submit any 
records that he had or knew of regarding his military 
service.

In November 2002, the RO requested the veteran's complete 
medical and dental records.  In December 2002, the RO was 
notified that the veteran's records were destroyed in the 
fire of 1973 at the National Personnel Records Center.

Upon receipt of this notification, the RO informed the 
veteran in December 2002 that his records had been destroyed 
by the fire.  The RO requested the veteran to submit NA Forms 
13055 and 13075 to help substantiate his claim.  In January 
2003, the RO requested any records of the veteran with the 
981 Field Artillery - 7th Corp. - 1st Army Battery B division 
during the dates of his service, to include Normandy, 
Northern France, Rhineland, Ardennes and Central Europe.  The 
RO was then promptly notified that all records concerning the 
veteran had been destroyed by fire.  In March 2003, the RO 
requested sick and morning reports of the veteran's.  These 
records could not be located.  The Board notes that there is 
no further evidence to be acquired.

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The veteran also underwent a VA audiological examination to 
determine whether his bilateral hearing loss is related to 
service.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.


Analysis


Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service. See 
38 U.S.C.A. § 1110 (West 2002).  In the case of other organic 
diseases of the nervous system, such as sensorineural hearing 
loss, service connection may be granted if such disability is 
manifested to a compensable degree within one year following 
the appellant's discharge from military service, provided the 
appellant served for a period of 90 days or more.  See 38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  The 
mere fact of an in-service injury is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

The provisions of 38 C.F.R. §  3.385 (2003) provide that for 
the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz (Hz) is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 
decibels (dB) or greater, or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.

The veteran submitted a private audiological examination 
conducted in December 2002.  The examiner did not properly 
explain the findings of the audiology report to comply with 
38 C.F.R. §  3.385.  The veteran was also afforded a VA 
medical examination in June 2003.  The examiner stated that 
it was not likely that the veteran's hearing loss was a 
result of any activity during military service.  This 
determination was based on three factors.  First, the air 
conduction pattern did not resemble noise-induced hearing 
loss.  Second, the veteran stated that the onset of his 
hearing loss was approximately 25 years ago, many years after 
service.  Finally, the veteran worked on a railroad for 25 
years after discharge and was exposed to noise without the 
use of hearing protection.

The Court of Appeals for Veterans Claims (Court) has held 
that the VA has a statutory duty to assist the veteran in 
obtaining military records.  See Jolley v. Derwinski, 1 
Vet.App. 37, 39-40 (1990).  Despite numerous attempts by the 
RO, additional evidence regarding the veteran's military 
record was not located.  The RO's actions constitute a 
"reasonably exhaustive search" of all available options.  
See Dixon v. Derwinski, 3 Vet.App. 261, 263 (1992).  The RO 
has satisfied the duty to assist the veteran through its 
actions.  See also Layno v. Brown, 6 Vet.App. 465, 469 
(1994); Garlejo v. Derwinski, 2 Vet.App. 619, 620 (1992).

Furthermore, in Cuevas v. Principi, 3 Vet.App. 542, 548 
(1992), the Court held that the duty to assist is heightened 
when the service medical records are presumed destroyed and 
includes an obligation to search alternative forms of medical 
records that support the veteran's case.  In accordance with 
Cuevas, upon determining that the veteran's service medical 
records had been destroyed in the 1973 fire of the National 
Personnel Records Center, in January 2003 the RO requested 
any record that could be associated with the veteran's 
battalion.  When these records were deemed destroyed, in 
March 2003 the RO again unsuccessfully requested any sick or 
morning reports that may have been associated with the 
veteran's claim.

The veteran's DD 214 form indicates that the veteran was a 
clerk - non-typist during his time in military service.  The 
veteran stated that he was on an embankment setting gun 
sights when the gun he was working on was fired before he was 
able to cover his ears.  There are no other records to 
substantiate that the veteran was in combat.  The Court has 
held that where, as here, "service medical records are 
presumed destroyed ... the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule, is heightened."  See 38 U.S.C.A 
§  5107(b); see also O'Hare v. Derwinski, 1 Vet.App. 365, 367 
(1991).

Pursuant to 38 U.S.C.A. §  1154(b), any veteran who engaged 
in combat with the enemy in active service with the military, 
naval or air organization of the United States during a 
period of war, campaign or expedition, the Secretary shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardship of such service, notwithstanding the fact that there 
is no official record of such incurrence or aggravation in 
such service, and , to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  See also 38 C.F.R. §  
3.304(d).

The veteran has failed to demonstrate that he was a combat 
veteran.  His DD 214 form does not indicate active combat 
duty.  His military occupational specialty was as a clerk.  
Although the veteran did receive several decorations and 
citations, none indicated that the veteran had served in 
combat.  Further, the veteran's hearing loss did not become 
apparent until many years after service, following 25 years 
of prolonged exposure to loud noises while working on a 
railroad.  

In summary, the veteran does not have a disability for which 
service connection may be granted.  The preponderance of the 
evidence is against the veteran's claim.  Therefore, the 
benefit of the doubt doctrine is not applicable and his claim 
must be denied 38 U.S.C.A. 5107(a).


ORDER


Entitlement to service connection for bilateral hearing loss 
is denied.




_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



